UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4000


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MOHAMMED MARGA,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00166-RDB-2)


Submitted:   February 17, 2011              Decided:   March 18, 2011


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary E. Proctor, LAW OFFICES OF GARY E. PROCTOR, LLC, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Rachel M. Yasser, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following a jury trial, Mohammed Marga was convicted

of   conspiracy    to    distribute,       and    possess     with    intent     to

distribute, heroin, in violation of 21 U.S.C. § 846 (2006), and

possession with intent to distribute heroin, in violation of 21

U.S.C.A. § 841(a)(1), (b)(1)(B) (West 1999 & Supp. 2010).                       The

district court sentenced Marga to concurrent seventy-eight-month

terms of imprisonment.          Marga timely appealed, challenging a

supplemental jury instruction given by the district court.                      For

the reasons that follow, we affirm.

          Marga’s       co-conspirator,     Edward    Aboagye,       pled   guilty

pursuant to a plea agreement and subsequently agreed to testify

against   Marga.         The   Government        introduced    Aboagye’s       plea

agreement into evidence without objection.               This plea agreement

contained stipulations of fact concerning the events that led to

Aboagye’s and Marga’s arrests.

          After the jury began deliberations, it sent the court

a note asking how Aboagye’s plea agreement applied to Marga’s

case and whether the stipulations in Aboagye’s plea agreement

applied to Marga.       The court answered:

     [W]ith respect to the statement of facts in the plea
     agreement, the plea agreement having been introduced
     into evidence, that is just as to Mr. Aboagye’s
     agreement of facts with the government. It is not in
     any way binding upon the defendant, Mr. Marga. It is
     what Mr. Aboagye says occurred and you can compare
     that with whatever you recall his testimony to be as

                                       2
       well.   It is what he agrees are the facts of the
       matter with the government.    It is not binding upon
       Mr. Marga and it is not a stipulation as to Mr. Marga
       . . . . This is strictly just the agreement that
       Aboagye reached with the government and what he agreed
       with the government were the facts as far as he was
       concerned and just as you judge his credibility in
       terms of his testimony, you judge this for whatever
       you desire it’s [sic] worth. But these facts here in
       this plea agreement letter are not binding upon Mr.
       Marga and are not agreed to by Mr. Marga.

The sole issue on appeal is whether the district court erred in

giving this instruction.

               Because Marga did not object to this instruction in

the district court, it is reviewed for plain error.                                 United

States v. Robinson, 627 F.3d 941, 953 (4th Cir. 2010).                                   To

establish plain error, Marga must show that an error occurred,

the    error    was     plain,      and   the    error       affected    his   substantial

rights.    United States v. Olano, 507 U.S. 725, 732-34 (1993).

               The necessity, extent, and character of supplemental

jury    instructions          are   matters         within    the   discretion     of   the

district court.             United States v. Horton, 921 F.2d 540, 547 (4th

Cir. 1990).        When evaluating the adequacy of supplemental jury

instructions,          we    consider      “whether      the     court    addressed     the

jury’s     inquiry           fairly       and       accurately      without       creating

prejudice.”       United States v. Martinez, 136 F.3d 972, 977 (4th

Cir. 1998).

               Marga        highlights     the       court’s     statement      that    the

stipulations were “facts as far as [Aboagye] was concerned and

                                                3
just as you judge his credibility in terms of his testimony, you

judge    this    for    whatever         you   desire      it’s     [sic]     worth,”     and

contends    that       it     erroneously      invited        the   jury     to    draw    an

inference from the stipulations that Marga was guilty.                             However,

“[l]anguage      in         jury    instructions        may       not   be     viewed      in

isolation.”      United States v. Muse, 83 F.3d 672, 677 (4th Cir.

1996); Hardin v. Ski Venture, Inc., 50 F.3d 1291, 1294 (4th Cir.

1995).

            At    the       close   of    evidence      at    the    trial,       the   court

instructed the jury about Aboagye’s guilty plea, admonishing the

jurors not to draw conclusions or inferences about Marga’s guilt

from the fact that his co-defendant pled guilty.                             Additionally,

the court cautioned the jury that Aboagye’s agreement to testify

in exchange for favorable treatment from the Government might

impact his credibility, because such agreements give witnesses a

motive to testify falsely.

            During deliberations, when the jury asked the court

how   Aboagye’s       plea     agreement       and   the      stipulations        contained

therein applied to Marga’s case, the court explained that the

stipulations were Aboagye’s version of the events and emphasized

three times that they were not binding upon or agreed to by

Marga.     In explaining this to the jury, the court said that the

stipulation was merely Aboagye’s version of the facts and “just

as you judge [Aboagye’s] credibility in terms of his testimony,

                                               4
you judge this [stipulation of facts] for whatever you desire

it’s   [sic]   worth.”    We   conclude   that   the   district   court’s

initial and supplemental instructions, read as a whole, properly

informed the jury that the plea agreement and stipulations were

relevant to the jury’s determination of Aboagye’s credibility;

the district court did not err, plainly or otherwise.

           Accordingly,   we    affirm.     We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                   5